IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


ROSETTA ADAMSON,              : No. 680 MAL 2014
                              :
              Petitioner      :
                              : Petition for Allowance of Appeal from the
                              : Order of the Commonwealth Court
         v.                   :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
DEPARTMENT OF TRANSPORTATION, :
ET AL.,                       :
                              :
              Respondents     :


                                   ORDER


PER CURIAM

      AND NOW, this 10th day of December, 2014, the Petition for Allowance of

Appeal and the Application for Leave to File Post-Submission Communication are

DENIED.